Citation Nr: 9902260	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-29 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for the 
veterans service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1989 to August 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that reduced 
the evaluation for the veterans left knee disability from 20 
percent to ten percent, effective from July 1997.


REMAND

A procedural review of the record reveals that the RO granted 
service connection for the veterans left knee disability in 
a rating decision dated in July 1994, and assigned a 20 
percent evaluation effective from August 1993.  At that time, 
the RO considered the veterans service medical records and 
results from VA examination conducted in September 1993.  In 
the VA examination report, the examiner noted healed scars, 
typical for surgical procedures involving the anterior 
cruciate ligament.  Further, the examiner stated that the 
range of motion for the left knee ranged from 5125 degrees, 
and that there was a 1+ medial collateral ligament laxity on 
the left.  The examiner rendered an impression of status post 
patellar tendon graft substitution for a ruptured anterior 
cruciate ligament of the left knee with residual early 
posttraumatic osteoarthritis.

Subsequently, in a rating decision dated in April 1997, the 
RO decreased the evaluation of the veterans disabled left 
knee from 20 percent to 10 percent.  The RO based its 
decision on the results from the February 1997 VA 
examination.  During that examination, the examiner reported 
persistent swelling without evidence of instability.  Also, 
the examiner noted that the veteran wears a hinged knee brace 
and uses nonsteroidals that the veteran reported were 
helpful.  Further, the examiner stated that the left knee 
showed good general contours, mild effusion, and no 
instability on any plane.  

The examiner reported that the range of motion was 110 
degrees flexion on the involved knee and 125 degrees on the 
uninvolved (right) knee.  Mild crepitus was found on the left 
side.  The thigh circumference measured at 10 centimeters 
above the patella in a standing position was 54 centimeters 
on the right and 52 centimeters on the left.  The 
circumference around the knee was 40 centimeters on the right 
and 41 centimeters on the left.  The circumference around the 
calf was 38 centimeters on the right and 37.5 centimeters on 
the left.  The examiner noted that the veteran experienced 
pain at the extreme of motion.  Further, the examiner noted 
that x-ray readings showed some calcifications intra-
articular around the mid portion of the left knee.  No signs 
of degenerative joint disease was found.  The examiner 
rendered an impression of status post anterior cruciate 
ligament reconstruction of the knee with good stability, but 
limited range of motion.

The veteran contends that restoration of a 20 percent rating 
for his service-connected left knee disability is warranted.  
He asserts that he has frequent locking episodes with pain in 
his knee and that he must wear a brace so that his left knee 
does not give out.  The Board recognizes that the veterans 
claim is well grounded, in the sense that it is plausible, or 
possible.  Hence, the VA has a duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  

Thus, in light of the above, the Board is of the opinion that 
this case must be REMANDED to the RO.  The Board regrets any 
delay occasioned by its action in this case.  However, in 
order to extend to the veteran every equitable consideration, 
and in light of the foregoing, clarification of the 
symptomatology related to the veterans service-connected 
left knee disability is required.  Accordingly, in this 
regard, the Board requests that the RO undertake the 
following actions:

1.  The RO should request that the 
veteran provide names, addresses, and 
approximate dates of treatment for all 
post-service health care providers, VA or 
private, outpatient or inpatient, who may 
possess additional records pertinent to 
his claim.  After securing authorizations 
and releases from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran.

2.  The RO should arrange for a VA 
examination by an orthopedist to 
determine the nature and severity of the 
veterans service-connected left knee 
disability.  Specifically, the RO should 
request that such examiner note any 
possible degeneration of the knee and/or 
the area surrounding the surgical site.  
All indicated laboratory and x-ray 
studies and testing should be conducted.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  In particular, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

a. On physical examination of the 
veterans left knee, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  
The examiner should provide normal 
range of motion for the knee.

b. Is there any pain on use or any 
functional limitations caused by the 
service-connected left knee 
disability?  In responding to this 
question, the examiner must address 
the following:

1) Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

2) Regarding the veterans subjective 
complaints of pain, the examiner is 
requested to comment specifically on: 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
knee disability; the presence of, or 
absence of, any changes in the condition 
of the skin indicative of disuse due to 
the left knee disability, or the presence 
of, or absence of, any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
left knee disability.  Additionally, the 
examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veterans subjective complaints, 
including left knee instability, 
weakness, pain, limitation of motion, 
popping, clicking, and swelling.

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinions 
should be requested and obtained.  

4.  The RO should review the examination 
report and assure that all requested 
information has been provided.  If not, 
the report should be returned to the 
examiner for corrective action.  

The RO should then review the veterans case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veterans claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veterans claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
